DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,088,139 to Bloom.
Regarding claim 7, Bloom discloses a lounge, comprising: a base (10); a sidewall (20) connected to the base; the sidewall has a top end, an inner surface, and an outer surface defining an outer perimeter (Fig. 2); the lounge having an open configuration and a closed configuration (the lounge is capable of an open configuration and a closed configuration); in the open configuration, the sidewall is upstanding from the base and encompasses the base to define an interior of the lounge (Fig. 2); a vertical axis being perpendicular to the base in the open configuration (Fig. 2); the lounge defining an inner U-shape nested inside an outer U-shape in the closed configuration wherein the inner U-shape and outer U-shape are formed by the sidewall (when the lower fasteners (32, 34) or two opposing fasteners (32, 34) are connected, the sidewall (20) can be moved inward (in Fig. 1), forming the inner and outer U-shapes).
Regarding claim 10, Bloom discloses wherein the lounge has a reduced sized in the closed configuration relative to the open configuration (the lounge would be more compact in the closed configuration).

Regarding claim 12, Bloom discloses wherein the sidewall is made of resilient material (foam batting – Col. 2, lines 58-60; see also Figs. 3-4) and the base is non-rigid (Col. 2, lines 54-56; see also Figs. 3-4) and capable of folding along with the sidewall (Fig. 4).
Regarding claim 13, Bloom discloses a fastener comprising a first end (32) releasably connectable to a second end (34); the fastener with the first end connected to the second end being configured to hold (i.e. capable of holding) the lounge in a closed configuration (the fasteners are capable of holding the lounge as claimed).
Regarding claim 17, Bloom discloses a lounge, comprising: a base (10); a sidewall (20) connected to the base; the sidewall has a top end, an inner surface, and an outer surface defining an outer perimeter (Fig. 2); the lounge having an open configuration and a closed configuration (the lounge is capable of an open configuration and a closed configuration); in the open configuration, the sidewall is upstanding from the base and encompasses the base to define an interior of the lounge (Fig. 2); wherein when in a closed configuration, a portion of the inner surface of the sidewall faces an opposite portion of the inner surface of the sidewall along the entire length of the sidewall to define a U-shape that is held in position by a fastener having a first end releasably connectable to a second end; the fastener with the first end connected to the second end being configured to hold the lounge in a closed configuration (when the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of US Patent 6,199,230 to Parikh.
Regarding claim 1, Bloom discloses a lounge, comprising: a base (10); and a sidewall (20) connected to the base; the sidewall has a top end, an inner surface, and an outer surface defining an outer perimeter (Fig. 2); the lounge having an open configuration and a closed configuration (the lounge is capable of an open and closed configuration); in the open configuration, the sidewall is upstanding from the base and encompasses the base to define an interior of the lounge (Fig. 2); the entire sidewall being parallel to a vertical axis in the open configuration (Fig. 2); the vertical axis being perpendicular to the base in the open configuration (Fig. 2); in the closed configuration, the sidewall defines a U- shape (when the lower fasteners (32, 34) or two opposing fasteners (32, 34) are connected, the sidewall (20) can be moved inward (in Fig. 1), forming the claimed U-shape); the entire sidewall being parallel to the vertical axis in the closed configuration (in this configuration, the sidewall would be parallel to the vertical axis as claimed).  Bloom’s sidewall is round and therefore fails to disclose an entire 
Regarding claim 4, Bloom discloses wherein in the closed configuration, the sidewall is folded to define the U-shape (when the fasteners (32, 34) are connected, the sidewall (20) can be folded inward, forming the claimed U-shape).
Regarding claim 5, Bloom discloses a fastener comprising a first end (32) releasably connectable to a second end (34); the fastener with the first end connected to the second end being configured to hold (i.e. capable of holding) the lounge in a closed configuration (the fasteners are capable of holding the lounge as claimed).
Regarding claim 6, Bloom discloses wherein the fastener (32, 34) is connected to the sidewall (Figs. 3, 4 – connection is either direct or indirect).
Regarding claim 8, the combination from claim 1 discloses wherein the entire inner surface and outer surface of the sidewall is parallel to the vertical axis in the closed configuration (with the sidewall pushed inward in Fig. 1, the sidewall would be parallel to the vertical axis as claimed).

Regarding claim 14, the combination from claim 1 discloses a lounge, comprising: a base (Bloom - 10); a sidewall (Bloom - 20) connected to the base; the sidewall has a top end, an inner surface that is parallel to an outer surface that defines an outer perimeter (Bloom Fig. 2; sidewall made block-shaped by Parikh); the lounge having an open configuration and a closed configuration (Bloom - the lounge is capable of an open configuration and a closed configuration); in the open configuration, the sidewall is upstanding from the base and encompasses the base to define an interior of the lounge (Bloom - Fig. 2); in the closed configuration, the sidewall defines a U-shape (Bloom - when the lower fasteners (32, 34) or two opposing fasteners (32, 34) are connected, the sidewall can be moved inward (in Fig. 1), forming the U-shape); wherein the top end of the sidewall is coplanar in the closed configuration and in the open configuration (Bloom - the sidewall would be capable of being coplanar in the closed and open configuration).
Regarding claim 15, Bloom discloses a fastener comprising a first end (32) releasably connectable to a second end (34).
Regarding claim 16, Bloom discloses wherein the lounge has a longitudinal axis and a lateral axis that is perpendicular to a vertical axis (horizontal and vertical axis in Fig. 1); wherein the U-shape is formed in a plane containing the longitudinal axis and the lateral axis (when the sidewall is pushed inward in Fig. 1, the U-shape would be in 
Regarding claim 19, Bloom fails to disclose a cover.  However, Parikh discloses a mat with a slip cover sized and configured to encompass the sidewall (Fig. 3); the slip cover further including an opening (20) through which the sidewall is removable.  It would have been obvious to one of ordinary skill to have used a removable cover in Bloom to assist in washing, as taught by Parikh (abstract).  In the combination, the slip cover is connected to the base (the base is the central quilt base (Parikh – 10), which is connected to the cover).
Regarding claim 20, the combination from claim 19 discloses wherein the opening is closed with a zipper (20) located along the lower perimeter of the sidewall (Parikh Fig. 3 – if the lower 2/3 of the sidewall is the “lower perimeter”, then the zipper is positioned in the lower perimeter of the sidewall).  Any necessary slight repositioning of the zipper would have been obvious because it only requires a mere rearrangement of known parts having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom and Parikh, further in view of US Patent 6,505,366 to Lied.
Regarding claim 2, Bloom discloses a circular rather than an oval shape.  However, Lied discloses that it is known to make a similar bed with an oval shape.  It would have been an obvious design choice to have shaped Bloom's sidewall in any of a variety of shapes, including oval, because it appears that the invention would perform equally well with any of a number of shapes.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom and Parikh, further in view of US Published Application 2005/0210594 to Pistiolis.
Regarding claim 3, Bloom discloses wherein the lounge is provided with one strap (27) for carrying the lounge.  Bloom fails to disclose two straps.  However, Pistiolis discloses a baby lounge, including two straps (18) for (i.e. capable of) carrying the lounge as a backpack (the straps are capable of use in a backpack configuration).  It would have been obvious to one of ordinary skill to have included two straps in the combination to allow for more carrying options for the user.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.  
As to applicant’s argument that Bloom fails to disclose the inner and outer surface of the sidewall being parallel to the vertical axis in claims 1, 8-9 and 14 (page 9), see Parikh, which is applied for this feature in the rejection above.
As to applicant’s argument that the motivation is improper for using an oval shape (claim 2 - page 10), it is not clear that an oval would be any better than a circular shape for forming the claimed U-shape.  Both would be equally capable of folding into the U-shape as claimed.  Any specific details of the U-shape that would be best/only satisfied by an oval are not in the claims.  Applicant notes a variety of shapes in the specification, including elongate, oval, polygonal, square-shaped, rectangular, circular or any shape having a smooth or angled perimeter (para. 0042).  It is also noted that the modification in claim 2 only requires a simple substitution of one known, equivalent 
As to applicant’s argument that Pistolis’ straps are not backpack straps (claim 3 - page 11), the claims only require straps that are capable of use as backpack straps, which Pistolis satisfies.
As to applicant’s argument that Bloom teaches away from a U-shape by disclosing an H-shape (claim 4 - page 11), to satisfy the device claim, Bloom need only be capable of folding into a U-shape.  As noted in the rejection, when the lower fasteners (32, 34) or two opposing fasteners (32, 34) are connected in Bloom, the sidewall (20) can be moved inward (in Fig. 1), forming the inner and outer U-shapes.  Bloom’s disclosure of an H-shape does not preclude Bloom from being capable of forming a U-shape.
As to applicant’s argument that Bloom does not disclose a nested U (claims 5, 13 – page 12), see the rejection, which notes that Bloom is capable of being configured in a nested U as claimed.  
As to applicant’s argument that the two fasteners would make an X shape (claims 5, 13 – page 12), if the lower left portion of the mat (adjacent 34) is pushed towards the upper right fastener (32) until the two fasteners are adjacent each other, and the upper left and lower right fasteners (34, 32) are connected, then the mat will be held in a nested U configuration.  
As to applicant’s argument that Bloom has four fasteners, not two fasteners as recited (claims 5, 13 – page 12), the claims use the open term “comprising”, which 
As to applicant’s argument that Bloom’s pocket (25) would be defeated by a nested U (claims 5, 13 – page 12), the flaps (23, 25) are turned inside out to encompass the mat when it is desired for the mat to be stowed.  The fact that Bloom’s mat is capable of placement in a U-shaped configuration as claimed (which is sufficient to satisfy the claims) does not mean the mat cannot have another configuration in which the flaps are reversed to encompass the mat. 
As to applicant’s arguments regarding claim 7 (page 13), see the responses in #12 and #15 above.
As to applicant’s argument that Bloom does not disclose a U-shape in which the inner surface faces the opposite inner surface (claim 17 – page 13), if the lower left portion of the mat (adjacent 34) is pushed towards the upper right fastener (32) until the two fasteners are adjacent each other, and the upper left and lower right fasteners (34, 32) are connected, then the mat will be held in a nested U configuration and the inner surface of the sidewall faces the opposite inner surface of the sidewall.
As to applicant’s argument that Bloom teaches away from a U-shape because the pocket (25) would be rendered useless (claim 17 – page 14), see the response in #15.
As to applicant’s argument that a circle would not be capable of placement in a U-shape because of buckling (claim 17 – page 14), it is apparent from Bloom Fig. 4 that the mat sidewalls are flexible and malleable, and would be capable of placement in a U-shape as claimed.  
As to applicant’s argument that coupling adjacent fasteners in Bloom would not create a U-shape (claim 17 – page 14), pushing the lower section of the mat between the lower left fastener (34) and the lower right fastener (32) upward, and then coupling the lower left fastener and lower right fastener together would form a U-shape under the broadest reasonable interpretation of that term.  The sidewall portions would face each other in this configuration, as claimed.
As to applicant’s argument that Parikh fails to disclose the slip cover connected to the base (claim 19 – page 14), see the rejection of claim 19 above, which notes that the slip cover is connected to the base (the base is the central quilt base (Parikh – 10), which is connected to the cover).  This is similar to applicant’s Fig. 13 configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.